UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
AMY R. GURVEY,
                                       Plaintiff,
                           v.
HON(S). ELIZABETH A. GARRY, Presiding Justice,
NYS Appellate Division, 3rd Department; GERALD                    NOT FOR PUBLICATION
WHELAN (4th Dept.); ALAN SCHEINKMAN (2d
Dept.); LARENCE MARKS, Chief Adm. Officer, NYS
Office of Court Administration; LUIS GONZALEZ;                             ORDER
PETER TOM; JONATHAN LIPPMAN; ALAN                                    19-CV-04739 (LDH)
FRIEDBERG; LAUREN HOLMES; RICHARD
SUPPLE; HINSHAW & CULBERTSON; O. LEE
SQUITIERI, Esq.; SQUITIERI & FEARON, LLP; and
DOES 1-10, Inclusive,
                                       Defendants.

LASHANN DEARCY HALL, United States District Judge:

       On August 16, 2019, Ann R. Gurvey, appearing pro se, filed the instant Complaint and

proposed Order to Show Cause for a Preliminary Injunction seeking intervention into state court

proceedings. Plaintiff paid the requisite filing fee to commence this action.

       A party seeking a preliminary injunction must establish irreparable harm and either (a) a

likelihood of success on the merits or (b) sufficiently serious questions going to the merits and a

balance of hardships tipping decidedly in its favor. Green Party of New York State v. New York

State Bd. of Elections, 389 F.3d 411, 418 (2d Cir. 2004). Plaintiff’s request for injunctive relief

does not demonstrate a likelihood of success on the merits, nor does it make a showing of

immediate or irreparable harm. Accordingly, Plaintiff’s request for a hearing and preliminary

injunctive relief is denied at this time. The Court will continue to review the Complaint.

SO ORDERED

Dated: Brooklyn, New York                             /s/ LDH
       August 16, 2019                                LASHANN DEARCY HALL
                                                      United States District Judge
